Citation Nr: 0314805	
Decision Date: 07/03/03    Archive Date: 07/10/03

DOCKET NO.  98-09 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for open angle glaucoma 
as secondary to a service-connected sarcoidosis.

2.  Entitlement to service connection for bilateral arm 
weakness as secondary to a service-connected sarcoidosis.

3.  Entitlement to an increased rating for generalized 
sarcoidosis, currently rated as 30 percent disabling.  

4.  Entitlement to an initial rating in excess of 20 percent 
for neuropathy of the left foot. 

5.  Entitlement to an initial rating in excess of 30 percent 
for neuropathy of the right foot.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, his wife and a friend.


ATTORNEY FOR THE BOARD

M.N. Romero, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1948 to March 
1950.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  
Jurisdiction over the claims folder was subsequently 
transferred to the RO in New Orleans, Louisiana.  In November 
2000 the veteran, his wife and a friend presented testimony 
at a hearing at the RO before the undersigned Veterans Law 
Judge.  A complete transcript of the hearing is of record.

When this case was before the Board in February 2001, some of 
the issues on appeal were decided while other were remanded 
for further development.  While the case was in remand 
status, the RO assigned a 30 percent rating for neuropathy of 
the right foot and a 20 percent rating for neuropathy of the 
left foot, from the effective date of service connection.  
The veteran has continued his appeal for higher initial 
evaluations for these disabilities.

Finally, the Board notes that the issue of entitlement to 
service connection for bilateral arm weakness as secondary to 
a service-connected sarcoidosis will be addressed in the 
Remand that follows the order section of this decision.


FINDINGS OF FACT

1.  All available information and evidence necessary for an 
equitable disposition of the issues decided herein have been 
obtained.

2.  The veteran's open angle glaucoma was not caused or 
chronically worsened by his service-connected sarcoidosis.

3.  The veteran's sarcoidosis is inactive and is not 
productive of any pulmonary or cardiac impairment, and it 
does not necessitate high dose corticosteroids for control.  

4.  The neuropathy of the veteran's feet has resulted in loss 
of use of both feet.


CONCLUSIONS OF LAW

1.  Bilateral open angle glaucoma is not proximately due to 
or the result of a service connected disability.  38 C.F.R. 
§ 3.310(a) (2002).

2.  The criteria for a rating in excess of 30 percent for 
generalized sarcoidosis are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.97, Diagnostic Code 
6846 (2002).

3.  The criteria for a 100 percent rating for neuropathy of 
the feet have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5110 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA).

During the pendency of the veteran's claims, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law and codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  In addition, regulations implementing the VCAA were 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
and codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2002).  The liberalizing provisions of the VCAA and the 
implementing regulations are applicable to the veteran's 
claims.  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The record reflects that through the statement of the case, 
supplements thereto, and various letters from the RO to the 
veteran, the veteran has been informed of the requirements 
for the benefits sought on appeal, the evidence and 
information needed to substantiate the claims, the 
information required of the veteran to enable the RO to 
obtain evidence on his behalf, the assistance that VA would 
render in obtaining evidence on the veteran's behalf, the 
evidence that the veteran should submit if he did not desire 
VA's assistance in obtaining such evidence, and the evidence 
that the RO has obtained.  Therefore, the Board is satisfied 
that VA has complied with the notification requirements of 
the VCAA and the implementing regulations.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002). 

The record also reflects that pertinent treatment records 
have been obtained, and the veteran has been provided with 
appropriate VA examinations.  Neither he nor his 
representative has identified any other evidence or 
information which could be obtained to substantiate the 
claims.  The Board is also unaware of any such outstanding 
evidence or information.  Therefore, the Board is satisfied 
that VA has complied with the duty to assist requirements of 
the VCAA and the implementing regulations.

II.  Service Connection.

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

There is no medical evidence of glaucoma in service or until 
many years thereafter.  In addition, there is no medical 
evidence of a nexus between the veteran's glaucoma and his 
service-connected sarcoidosis.  

A VA physician noted in a January 1997 written statement that 
the veteran's medical records recorded no evidence of 
glaucoma until 1995.  According to this physician,  the 
veteran's glaucoma was not etiologically related to his 
service-connected sarcoidosis.  

In response to the Board's remand directive, the veteran was 
afforded a VA eye examination in November 2001.  The 
diagnoses included primary open angle glaucoma.  In a July 
2002 addendum, the November 2001 examiner stated that based 
on the examination of the veteran and a review of the 
veteran's claims file, the etiology of the veteran's glaucoma 
was not known.  However, in his medical opinion, sarcoidosis 
was not considered an etiology or disease that causes 
aggravation of primary open angle glaucoma.  

Thus, the medical evidence addressing the alleged nexus 
between the veteran's glaucoma and sarcoidosis is against the 
claim.  The evidence supportive of such a nexus is limited to 
the veteran's own statements.  This is not competent evidence 
of the claimed nexus because laypersons, such as the veteran, 
are not qualified to render a medical diagnosis or an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

Accordingly, the Board must conclude that the preponderance 
of the evidence is against the claim.  Because the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine is not for application.

III.  Ratings.

Disability ratings are determined by applying the criteria 
set forth in the VA schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2002).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations. 
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.10 
(2002).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7. 

A.  Generalized Sarcoidosis.

The veteran's generalized sarcoidosis has been as 30 percent 
disabling under the provisions of 38 C.F.R. § 4.97, 
Diagnostic Code 6846, which provides that a 30 percent 
evaluation is warranted in cases of pulmonary involvement, 
with persistent symptoms requiring chronic low dose 
(maintenance) or intermittent corticosteroids. A 60 percent 
evaluation is in order in cases of pulmonary involvement 
requiring systemic high dose (therapeutic) corticosteroids 
for control.  A 100 percent evaluation is for assignment in 
cases with cor pulmonale; cardiac involvement with congestive 
heart failure; or progressive pulmonary disease with fever, 
night sweats, and weight loss despite treatment.  38 C.F.R. § 
4.97, Diagnostic Code 6846

The Board also notes that in accordance with Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994), the Court has held that 
where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.

At his recent November 2000 hearing , the veteran provided 
testimony regarding the present level of his sarcoidosis 
disability.  He specifically indicated that it was his belief 
that his current 30 percent rating does not adequately 
reflect the severity of his service-connected sarcoidosis.  
According to the veteran, his sarcoidosis has worsened, as 
evidenced by the fact that his respiratory condition requires 
him to use an oral inhaler and a breathing machine 
(nebulizer).  The veteran also testified that his sarcoidosis 
has caused him to experience significant weight loss.  He 
indicated that due to his sarcoidosis, he was often tired and 
weak with frequent fevers and night sweats.  

The veteran has been provided VA examinations in response to 
his claim for increase.  With the exception of a September 
1997 examination, such examinations were conducted in 
conjunction with a review of the veteran's claims folder.

At the September 1997 VA examination, the veteran complained 
of coughing up some phlegm.  Objective findings indicated the 
veteran was emaciated from osteosarcoma of the right hip with 
subsequent hemipelvectomy.  An X-ray of the veteran's chest 
was described as normal.  The examiner noted there was no 
evidence of active sarcoidosis at the present time.  

In August 1998 the veteran was afforded another VA 
examination.  The veteran reported experiencing fever and 
night sweats four times per week.  The examiner noted the 
veteran had lost approximately 34 pounds in the last five 
months.  The veteran relayed that he had hemoptysis three 
times within the past two months.  The veteran also indicated 
he used albuterol inhalation via a nebulizer machine with 
treatment four times per day.  The veteran was also on 
Amoxicillin and had a history of chrondrosarcoma of the right 
hip in 1995. 

Physical examination revealed the veteran had: (1) no 
pulmonary hypertension or renovascular hypertension (RVH); 
(2) no cor pulmonale or congestive heart failure; (3) no 
residual of pulmonary embolism; (4) no respiratory failure; 
(5) no evidence of chronic pulmonary thromboembolism; and (6) 
no restriction of chest excursion or residuals of malignancy.  
The final diagnosis was sarcoidosis.

In April 1999 the veteran was afforded another VA 
examination.  Following a review of the veteran's claims 
folder, the examiner opined that the veteran's sarcoidosis 
appeared to be clinically inactive.  The examiner did, 
however, note the veteran had been known to have, and was 
being currently treated at a VA medical center (VAMC) for 
severe chronic obstructive pulmonary disease (COPD) with 
emphysema.  The examiner noted the veteran apparently had 
home oxygen therapy in the past, but not currently.  It was 
also noted that the veteran currently had intermittent 
positive pressure breathing (IPPB) at home and was also on 
albuterol and Beclovent inhaler.  In reference to additional 
items, the physician noted the veteran had no recent history 
of fever and/or night sweats.  The veteran stated he had lost 
weight in 1998, but had since regained the weight while on 
Ensure.  Finally, it was noted that there was no recent 
hemoptysis. 

Physical examination revealed no dyspnea at rest or 
orthopnea.  There was no clubbing, cyanosis, or edema.  There 
were hypertrophic osteoarthritic changes of multiple distal 
interphalangeal joints of the hands, which were suggestive of 
pulmonary hypertrophic osteoarthropathy.  The thoracic cage 
appeared normal.  The veteran's lungs revealed markedly 
diminished breath sounds throughout without dullness to 
percussion.  Scattered expiratory wheezes were heard, but no 
frank bronchospasms.  The examiner indicated that no 
diagnostic or clinical tests were conducted in conjunction 
with this particular examination since diagnoses had been 
well established and multiple studies were of record.  The 
diagnoses were inactive sarcoidosis and severe COPD with 
emphysema.

In December 2001 the veteran was afforded another examination 
by the physician who examined him in April 1999.  The 
examiner again noted that that veteran was being followed in 
various VA outpatient clinics, including the Pulmonary 
Clinic.  He noted that the veteran was still on multiple 
medications for current pulmonary disorders, including IPPB, 
home oxygen therapy, albuterol inhaler, etc..  According to 
the examiner, it was not clear whether the veteran was 
currently on oral corticosteroid therapy.  The veteran 
reported that he experienced exert ional dyspnea upon 
ambulation in excess of one quarter or one half block.  He 
stated he slept on three or four pillows to prevent 
orthopnea.  The veteran indicated he also had a chronic cough 
which was productive of moderate amounts of greenish sputum 
with occasional streaks of bright red blood in sputum.  
According to the veteran, he experienced frequent asthmatic 
wheezing during the daytime as well as nocturnally.  His 
appetite was poor, but there was no history of any 
significant weight changes recently.  Finally the veteran 
reported intermittent dizziness with increased sweating, but 
no known fever, chills, etc.

Physical examination of the veteran in December 2001 revealed 
no dyspnea at rest or orthopnea.  There was no clubbing, 
cyanosis, or edema.  There were known hypertrophic osteo-
arthropathic changes of multiple interphalangeal joints of 
the veteran's hands.  The veteran's thoracic cage appeared 
normal with diminished respiratory excursions.  Breath sounds 
were markedly diminished throughout without any significant 
rales, rhonchi, or bronchospasms at present.  It was noted 
that November 2001 chest X-rays were normal.  The examiner 
diagnosed generalized sarcoidosis by history.  The examiner 
indicated he was not a pulmonary specialist; however, his 
medical opinions remained essentially unchanged from those 
stated on his previous examination of the veteran in April 
1999.  He indicated that the veteran obviously had severe 
chronic pulmonary disease which was due to COPD with 
emphysema rather than active pulmonary sarcoidosis.  He 
commented that corticosteroid therapy was beneficial for both 
COPD with emphysema and pulmonary sarcoidosis. 

None of the medical evidence shows that the veteran has 
required systemic high dose (therapeutic) corticosteroids for 
control of sarcoidosis.  In addition, there is no medical 
evidence indicating that the sarcoidosis has resulted in cor 
pulmonale; cardiac involvement with congestive heart failure; 
or progressive pulmonary disease with fever, night sweats, 
and weight loss despite treatment.  Rather, the medical 
evidence shows that the sarcoidosis is inactive and that the 
veteran's pulmonary impairment is due to severe COPD with 
emphysema rather than the service-connected disability.  
Accordingly, the disability does not warrant a rating in 
excess of the currently assigned rating of 30 percent.  The 
Board has considered the doctrine of reasonable doubt but has 
concluded that it is not for application because the 
preponderance of the evidence is against the claim. 

B.  Neuropathy of the feet.

The polyneuropathy of the veteran's feet has been rated under 
38 C.F.R. § 4.124a, Diagnostic Code 8523, which provides the 
criteria for evaluating impairment of the anterior tibial 
nerve.  Under this diagnostic code, a 30 percent evaluation 
is in order for complete paralysis of the anterior tibial 
nerve where dorsal flexion of the foot is lost.  A 20 percent 
evaluation is in order for moderate incomplete paralysis of 
this nerve.

The Board observes that unlike the veteran's above-discussed 
increased rating claim for generalized sarcoidosis, the rule 
from Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary importance.) is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  Rather, at the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on the facts found-a practice known as "staged" 
ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Following the RO's initial award of service connection for 
polyneuropathy of the feet, a noncompensable rating was 
assigned for each foot, effective August 4, 1997.  During the 
pendency of the veteran's appeal, the ratings were increased 
to 30 percent for the right foot and 20 percent for the left 
foot, effective from August 4, 1997.  

In September 1997 the veteran underwent a VA neurological 
examination.  At this time, he reported subjective complaints 
of numbness of the feet and toes.  Physical examination 
revealed the veteran's left lower extremity proximal muscle 
strength was 4+/5.  The veteran's right lower extremity was 
in a brace.  The examiner noted that he nevertheless tried to 
conduct a physical examination of the veteran's right lower 
extremity.  The veteran's right proximal muscle strength was 
2/5 while distal muscle strength was 4+/5.  Knee jerks were 
+1, and ankle jerks were absent.  Plantar response was flexor 
bilaterally.  Sensory examination revealed intact sensation 
to pinprick but markedly impaired vibration at the feet and 
position was intact.  The examiner noted the veteran was 
wheelchair bound.  The diagnosis was sensorimotor 
polyneuropathy likely secondary to sarcoidosis.  The examiner 
noted the veteran had right lower extremity weakness 
secondary to status post surgery.

In a February 1999 written statement, Dr. Scarborough, M.D., 
advised that the veteran was his patient and had been 
diagnosed with chondrosarcoma in October 1995.  At that time, 
the veteran underwent an internal hemipelvectomy.  Dr. 
Scarborough noted the veteran had numerous other medical 
problems, including sarcoidosis, hypertension, cervical 
degenerative joint disease, and mild glaucoma.  According to 
Dr. Scarborough, due to his hemipelvectomy, the veteran wears 
a full leg brace and ambulates only short distances with 
crutches.  He noted that much of the time, the veteran used a 
wheelchair.  Dr. Scarborough advised that the disability of 
the veteran's right lower extremity was permanent.  

In December 2001 the veteran was afforded a VA examination.  
He complained of progressive worsening of both lower 
extremities.  The veteran indicated he could not move his 
feet or legs.  He had no feeling in the legs and feet and 
also felt numbness of the legs and feet.  Neurological 
examination revealed the veteran's right leg was totally 
plegic.  There was hardly any movement of the right lower 
extremity.  In the left lower extremity there was no movement 
of the left foot or toes.  The left iliopsoas was 3/5 while 
quadriceps and hamstring were 4/5 on the left.  Deep tendon 
reflexes were +2 throughout except the right knee, which was 
+1.  Plantor response was flexor bilaterally.  The examiner 
indicated sensory examination was remarkable for impaired 
pinprick and vibration in both lower extremities.  The 
examiner also noted the veteran was wearing a leg brace on 
the right leg and was wheelchair bound, unable to walk.  The 
diagnosis was moderately severe sensorimotor polyneuropathy 
likely due to sarcoidosis.  

In an October 2002 addendum to his December 2001 examination 
report, the physician indicated that the veteran had 
undergone an MRI of the cervical spine and an EMG nerve 
conduction velocity test.  In the examiner's opinion, the 
veteran had sensorimotor polyneuropathy involving both lower 
extremities

The Board notes that while the RO has assigned a 30 percent 
evaluation for the neuropathy of the veteran's right foot 
under Diagnostic Code 8523, it has also determined that the 
veteran has loss of use of the right foot and is entitled to 
special monthly compensation for such loss of use.  The 
record establishes that the veteran's right foot is totally 
plegic.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5167, loss 
of use of a foot is considered 40 percent disabling.  
Although the RO has determined that the neuropathy of the 
veteran's left foot is consistent with incomplete paralysis 
of the anterior tibial nerve, the medical evidence indicates 
that the veteran has no movement of the left foot or toes.  
The medical evidence clearly shows that he also has loss of 
use of the left foot and that due to the loss of use of both 
feet he is wheel chair bound.  Loss of use of both feet is 
considered 100 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5110.  Thus, the neuropathy of the veteran's 
feet warrants one evaluation of 100 percent.  The 100 percent 
rating is warranted from the effective date of service 
connection.  The RO's attention is directed to the fact that 
the loss of use of both feet also entitles the veteran to a 
higher rate of special monthly compensation.


ORDER

Entitlement to service connection for bilateral open angle 
glaucoma as secondary service-connected sarcoidosis is 
denied.

Entitlement to an increased rating for generalized 
sarcoidosis is denied.

Entitlement to an initial rating of 100 percent for 
peripheral neuropathy of the feet is granted from the 
effective date of service connection, subject to the criteria 
governing awards of monetary benefits.


REMAND

By way of the Board's February 2001 remand, the RO was 
directed to arrange for a VA examination of the veteran by a 
neurologist to determine the extent and etiology of the 
veteran's bilateral arm weakness.  Although the veteran was 
afforded an examination by a neurologist in response to the 
Board's remand, the requested opinion was not provided.

The Board is obligated by law to ensure the RO's comply with 
its directives.  Where the RO fails to comply with the 
Board's remand orders, the Board errs as a matter of law when 
it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 
268 (1998).  This matter must be resolved before the Board 
decides the veteran's claim of entitlement to service 
connection for bilateral arm weakness as secondary to 
service-connected sarcoidosis.  

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The claims folder should be 
returned to Dr. D. Shah, M.D., who 
performed the December 2001 neurology 
examination of the veteran.  The 
physician should be requested to 
provide an addendum expressing an 
opinion as to whether it is at least as 
likely as not that the veteran's 
bilateral arm weakness was caused or 
chronically worsened by service-
connected sarcoidosis.  The supporting 
rationale for the opinion must also be 
provided.  

2.  After the above opinion has 
rendered, the RO should readjudicate 
the issue of entitlement to service 
connection for bilateral arm weakness 
as secondary to service-connected 
sarcoidosis.  If the benefit sought on 
appeal is not granted to the veteran's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case and 
afford the veteran and his 
representative an appropriate 
opportunity to respond.  The case 
should then be returned to the Board 
for further appellate action, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 



4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 


